DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with David Heckadon, Reg. # 50,184.

Beginning in line 12 of claim 1,
		a power supply in the housing for powering the microcontroller and the alert [[system.]] system, and 
	wherein the alert system is activated by the microcontroller when the microcontroller has determined that the housing has been tilted by a predetermined angle for a predetermined period of time after the vibration sensing mechanism has detected vibration of the housing.	

In line 1 of claim 3:
“claim 2” is changed to --claim 1--
In line 1 of claim 5: 
“claim 4” is changed to --claim 1--

Claim 13 is amended as follows:
13. The monitoring system of claim 12, further comprising: 
	


	a data recording system in the microprocessor, wherein the data recording system logs information from the tilt sensing mechanism to record the number of times that the housing has been tilted and then returned to an original position; and
	a data transmission system for transmitting the information logged by the data recording system. 


Claims 2, 4, and 14-20 are canceled 

In paragraph 00032 of the specification:
“and/or accelerator 23” is changed to --and/or accelerometer 23--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Chamoun (US 10,577,238) discloses a fueling station including a housing (20) at the distal end of a fuel line and an alert system (14, 16).  Rast (US 2004/0260470) discloses a fueling station including a housing (312) at the end of a fuel line (314) and an alert system (318)(see figure 5).  Cheung (US 2010/0265033) discloses a fueling nozzle having a tilt sensing mechanism (figure 3, paragraph 0031).  Bauck (US 2019/0084822) discloses a nozzle with a tilt sensing mechanism (paragraph 0103).  Pong (US 6,237,647) discloses a fueling system which includes a vibration sensor (column 3, lines 50-54).  Bentivoglio (US 2010/0018605) discloses a refueling nozzle with a vibration sensor (paragraph 0008 and 0009).  Claim 1 as amended above interrelates the microcontroller, alert system, tilt sensing mechanism, and vibration sensing mechanism in a manner which defines a configuration that is not anticipated and not obvious from the prior art of record. This configuration results in the advantage described on page 4 of the specification and therefore is not arbitrary, routine, nor apparent from the prior art of record.    
None of the claim language is interpreted as invoking 35 USC 112(f) because, in the context of the present application and relevant technology, the claim terms are structural and would not be considered generic placeholders.  For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799